In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1535V
                                         UNPUBLISHED


    KENNETH A. BRADLEY,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: December 11, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION AWARDING DAMAGES1

       On October 4, 2018, Kenneth A. Bradley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that that he suffered a left shoulder injury related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccination received
on January 26, 2018. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

        On November 4, 2019, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his SIRVA. On December 10, 2019, Respondent filed a
proffer on award of compensation (“Proffer”) indicating Petitioner should be awarded
$85,423.06, including a lump sum of $85,000.00 payable to Petitioner and a lump sum

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
of $423.06 representing compensation for satisfaction of the State of Maine’s Medicaid
lien. Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees with
the proffered award. Id. Based on the record as a whole, I find that Petitioner is entitled
to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award the following:

    1. A lump sum payment of $85,000.00 in the form of a check payable to
       Petitioner; and

    2. A lump sum payment of $423.06, representing compensation for
       satisfaction of the State of Maine’s Medicaid lien, payable jointly to
       Petitioner and:

                         Treasurer, State of Maine
                         c/o Kelly S. Kramer
                         Reimbursement Specialist
                         Third Party Liability
                         DHHS/OMS
                         11 State House Station
                         Augusta, ME 04333-0011

        Petitioner agrees to endorse this payment to the State of Maine.

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

*************************
                        *
KENNETH A. BRADLEY,     *
                        *
     Petitioner,        *
                        *
v.                      *                             No. 18-1535V (ECF)
                        *                             CHIEF SPECIAL MASTER
                        *                             BRIAN H. CORCORAN
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
     Respondent.        *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On November 1, 2019, respondent filed his Vaccine Rule 4(c) report conceding that

petitioner’s claim meets the Table criteria for SIRVA. On November 4, 2019, the Court entered

its Ruling on Entitlement, finding petitioner, Kenneth A. Bradley, entitled to Vaccine Act

compensation. Respondent herein proffers the following amount(s) of reasonable compensation

due petitioner.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum total of $85,423.06, which amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

       Respondent proffers that (as included in the amount above), petitioner should be awarded

funds to satisfy the State of Maine’s Medicaid lien in the amount of $423.06, which represents


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
full satisfaction of any right of subrogation, assignment, claim, lien, or cause of action the State

of Maine may have against any individual as a result of any Medicaid payments the State of

Maine has made to or on behalf of petitioner from the date of his eligibility for benefits through

the date of judgment in this case as a result of his vaccine-related injury suffered on or about

January 26, 2018, under Title XIX of the Social Security Act.

II.       Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through the lump sum payments described below, and request that the Chief Special Master's

decision, and the Court's judgment, award the following:

          (a): A lump sum payment of $85,000.00 in the form of a check payable to petitioner,

Kenneth A. Bradley. 2 Petitioner agrees.

          (b): A lump sum payment of $423.06, representing compensation for satisfaction of the

State of Maine’s Medicaid lien, payable jointly to petitioner and,

                         Treasurer, State of Maine
                         c/o Kelly S. Kramer
                         Reimbursement Specialist
                         Third Party Liability
                         DHHS/OMS
                         11 State House Station
                         Augusta, ME 04333-0011

          Petitioner agrees to endorse this payment to the State of Maine.

                                                Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

2
      Petitioner is a competent adult. No guardianship is required.


                                                   2
                          CATHARINE E. REEVES
                          Deputy Director
                          Torts Branch, Civil Division

                          ALEXIS B. BABCOCK
                          Assistant Director
                          Torts Branch, Civil Division

                          /s/ GLENN A. MACLEOD
                          GLENN A. MACLEOD
                          Senior Trial Counsel
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146, Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel.: (202) 616-4122

DATE: December 10, 2019




                             3